— Order, Supreme Court, *431New York County (Leland G. DeGrasse, J.), entered March 21, 2008, which denied defendants’ motion to correct and resettle a judgment entered February 27, 2004, unanimously affirmed, with costs.
Defendants have not sought to set aside the parties’ stipulation of settlement, which superseded the subject judgment. In any event, the record presents no basis therefor (see Hallock v State of New York, 64 NY2d 224, 230 [1984]).
We have considered defendants’ remaining arguments and find them without merit. Concur—Tom, J.P., Moskowitz, Renwick and Freedman, JJ.